Exhibit 10.1

[NOTE: FORM FOR SR. VP AND ABOVE OFFICERS; FIRST USED IN FEB. 2010]

PERFORMANCE BASED RESTRICTED STOCK UNITS AWARD AGREEMENT

ON SEMICONDUCTOR

2000 STOCK INCENTIVE PLAN

ON Semiconductor Corporation, a Delaware Corporation (“Company”), hereby grants
to                              (“Grantee”), a Participant in the ON
Semiconductor Corporation (formerly known as SCG Holding Corporation) 2000 Stock
Incentive Plan (“Plan”), as amended, a Performance Based Restricted Stock Units
Award (“Award”) for Units (“Units”) representing shares of the Company’s Common
Stock (“Stock”). The grant is made effective as of              ,         
(“Grant Date”). This Award is designated as a “Performance Based Restricted
Stock Unit Award,” and as such is granted under the Performance Share Award
portion of the Plan.

A. The Board of Directors of the Company (“Board”) has adopted the Plan as an
incentive to retain members of the Board, and key employees, officers and
consultants of the Company and to enhance the ability of the Company to attract
new members of the Board, employees, officers and consultants whose services are
considered unusually valuable by providing an opportunity for them to have a
proprietary interest in the success of the Company.

B. Under the Plan, the Board has delegated its authority to administer the Plan
to the Compensation Committee of the Board (“Compensation Committee”)

C. The Compensation Committee approved the granting of Units to the Grantee
pursuant to the Plan to provide an incentive to the Grantee to focus on the
long-term growth of the Company.

D. To the extent not specifically defined in this Performance Based Restricted
Stock Units Award Agreement (“Agreement”), all capitalized terms used in this
Agreement shall have the meaning set forth in the Plan.

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of Units. Grantee is hereby granted a Performance Based Restricted
Stock Units Award for                              Units, representing the right
to receive the same number of shares of the Company’s Stock, subject to the
terms and conditions in this Agreement. This Award is granted pursuant to the
Plan and its terms are incorporated by reference.



--------------------------------------------------------------------------------

2. Vesting of Units and Related Information.

2.1 Vesting Schedule. The Performance Period for this Performance Based
Restricted Stock Units Award begins on              ,          and ends on
             ,         . Subject to the terms and conditions set forth in this
provision 2 and in other provisions of this Agreement, the Units will vest (if
at all) on each Vesting Date (as defined below) provided some or all of both of
the below performance measures (“Performance Measures”) are achieved. For
purposes of this Agreement, the term “Vesting Date” means the date the Company
files its Form 10-K for each of the fiscal years         ,          and
        , subject to the achievement of relevant Performance Measures.

 

Year of Performance

   Portion of Units Eligible
for Vesting    Performance Measures
(dollars in millions)       Revenue
(Minimum1  &
Maximum2)    Adjusted
Non-GAAP  EBITDA

FY          (possible vesting in Q1         ):

            1/3    Minimum: $             Minimum: $                Maximum: $
            Maximum: $         

FY          (possible vesting in Q1         ):

            1/3    Minimum: $             Minimum: $                Maximum: $
            Maximum: $         

FY          (possible vesting in Q1         ):

            1/3    Minimum: $             Minimum: $                Maximum: $
            Maximum: $         

2.2 Terms and Conditions of Vesting.

(a) If the Minimum Performance Measures for both Revenue and Adjusted Non-GAAP
EBITDA (as defined below) are met for the fiscal year,     % of the eligible
Units shall vest on the relevant Vesting Date. If the applicable Maximum
Performance Measures with respect to both Revenue and Adjusted Non-GAAP EBITDA
are met for the fiscal year, the other 50% of the eligible Units shall vest on
the relevant Vesting Date.

(b) If the Minimum Performance Measures for both Revenue and Adjusted Non-GAAP
EBITDA are not met for the fiscal year, no portion of the Units shall vest on
the relevant Vesting Date. Any unvested Units will carry forward to subsequent
fiscal years until the cumulative Minimum Performance Measures for both Revenue
and Adjusted Non-GAAP EBITDA for the fiscal years or the cumulative Maximum
Performance Measures for both Revenue and Adjusted Non-GAAP EBITDA for the
fiscal years are met, and then all Units carried forward related to these
measures shall vest at the appropriate level (    % or 100%) on the relevant
Vesting Date.

 

 

1

Minimum represents the Performance Measures the Grantee must meet to vest in
    % of the Units for a given fiscal year.

2

Maximum represents the Performance Measures the Grantee must meet to vest in
100% of the Units for a given fiscal year.

 

2



--------------------------------------------------------------------------------

(c) If the Minimum Performance Measures are met with respect to both Revenue and
Adjusted Non-GAAP EBITDA on the relevant Vesting Date, but the Maximum
Performance Measures for both Revenue and Adjusted Non-GAAP EBITDA are not met,
    % of the eligible Units shall vest on the relevant Vesting Date. The
remaining     % of Units shall carry forward to subsequent fiscal years until
the cumulative Maximum Performance Measures for both Revenue and Adjusted
Non-GAAP EBITDA are met for the relevant fiscal years, and then all Units
carried forward related to these measures shall vest at the appropriate level
(    % or 100%) on the relevant Vesting Date.

(d) Any unvested Units shall expire immediately on the day after the Vesting
Date for fiscal year         , which will occur in the first quarter of
        .

EXAMPLE: For example, assume you are granted          Units. One-third, or
        , of the Units are available to vest upon achievement of both the
Revenue and the Adjusted Non-GAAP EBITDA Performance Measures each fiscal year.

[NOTE: VARIOUS EXAMPLES ARE PROVIDED TO THE GRANTEE FOR ILLUSTRATION PURPOSES
ONLY]

2.3 Performance Measures Defined.

(a) Revenue Defined. For purposes of the above vesting schedule, the term
“Revenue” shall mean the Company’s total revenue for the applicable fiscal year.

(b) Adjusted Non-GAAP EBITDA. For the purposes of the above vesting schedule the
“Adjusted Non-GAAP EBITDA” shall mean the Company’s earnings before interest
(income or expense), taxes, depreciation, and amortization (or “EBITDA”) for the
applicable fiscal year, calculated taking into account any timely adjustments
noted in 2.4; provided, however, if the Compensation Committee determines that
an alternative method would be more appropriate to achieve the objectives of
this Award then such method shall be applied to determine Adjusted Non-GAAP
EBITDA for purposes of the above 2.1 vesting schedule for any given fiscal year;
provided further if the Grantee is a Covered Employee, the Compensation
Committee’s determination must be made within the time prescribed by
Section 162(m) of the Internal Revenue Code of 1986, as amended (“Code”). “GAAP”
refers to U.S. generally accepted accounting principles consistently applied.

 

3



--------------------------------------------------------------------------------

2.4 Adjustments to Non-GAAP EBITDA. The non-GAAP EBITDA of the Company shall be
adjusted to exclude the following, without duplication and if applicable to the
Company for purposes of calculating non-GAAP EBITDA for a relevant year:
(i) in-process research and development expense; (ii) restructuring, asset and
goodwill impairments and other, net; (iii) gain (loss) on debt prepayment;
(iv) inventory step up from purchase accounting; (v) net income attributable to
minority interest; and (vi) any other extraordinary or unusual item as approved
by the Compensation Committee. Non-GAAP EBITDA, as adjusted, shall specifically
include merger and acquisition activity of the Company.

In addition, the Compensation Committee may, but only within the time prescribed
by Section 162(m) of the Code if the Grantee is a Covered Employee, adjust
either the Minimum Performance Measure for Adjusted Non-GAAP EBITDA or Maximum
Performance Measure for Adjusted Non-GAAP EBITDA, as it deems appropriate in its
sole discretion, to exclude the effect (whether positive or negative) of any of
the following types of events or matters with respect to the Company occurring
after the Grant Date of the Award: other unusual or infrequent matters or
events, or special items similar to the items that the Company excludes or
includes (as applicable) when calculating its Adjusted Non-GAAP EBITDA. Each
such adjustment, if any, shall be made solely for the purpose of providing a
consistent basis from period to period for the calculation of the Minimum
Performance Measure and Maximum Performance Measure in order to prevent the
dilution or enlargement of the Grantee’s rights with respect to the Award.

2.5 Final Determination of Performance Measures Attained. The Company (or the
Compensation Committee with respect to grants to employees who are considered to
be covered employees under Section 162(m) of the Code) shall be responsible for
determining in good faith whether, and to what extent, the Performance Measures
set forth in this Agreement have been achieved. The Company or the Compensation
Committee, as applicable, may reasonably rely on information from, and
representations by, individuals within the Company in making such determination
and when made such determination shall be final and binding on the Grantee.

3. Termination of Employment.

3.1 General. Subject to the provisions of 3.2 below, if the Grantee terminates
employment with the Company for any reason (including upon a termination for
Cause), any Units that are not vested under the schedule in 2.1 above will be
canceled and forfeited as of the date of termination of employment or service.
In other words, the Grantee must be employed by the Company on the relevant
Vesting Date to receive any payment with respect to the Units that vest on such
Vesting Date. In no event shall any Units vest after the Vesting Date for fiscal
year          (which shall occur in the first quarter of fiscal year         ).

3.2 Change in Control. If the Company terminates the Grantee’s employment
without Cause (including a deemed termination for Good Reason, if applicable for
this Grantee, as defined in Grantee’s employment agreement or similar document)
within two (2) years following a Change in Control, then the unvested portion of
the Units shall become immediately vested. The Vesting Date for any Units that
vest pursuant to this provision shall be the date of the Grantee’s termination
of employment pursuant to this provision.

 

4



--------------------------------------------------------------------------------

4. Time and Form of Payment. Subject to the provisions of the Agreement and the
Plan, as the number of Units vest under 2 or 3.2 above, the Company will deliver
to the Grantee the same number of whole shares of Stock, rounded up or down.
Notwithstanding the preceding, the Company must deliver these shares (if any)
within      days of the applicable Vesting Date.

5. Nontransferability. The Units granted by this Agreement shall not be
transferable by the Grantee or any other person claiming through the Grantee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution or as otherwise provided under Section 13.5 of the Plan.

6. Adjustments. In the event of a stock dividend or in the event the Stock shall
be changed into or exchanged for a different number or class of shares of stock
of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or
consolidation, there shall be substituted for each such remaining share of Stock
then subject to this Agreement the number and class of shares of stock into
which each outstanding share of Stock shall be so exchanged, all as set forth in
Section 14 of the Plan.

7. Delivery of Shares. No shares of Stock shall be delivered under this
Agreement until: (i) the Units vest in accordance with the schedule set forth in
2.1 or as provided in 3.2 above; (ii) approval of any governmental authority
required in connection with the Agreement, or the issuance of shares thereunder,
has been received by the Company; (iii) if required by the Compensation
Committee, the Grantee has delivered to the Company documentation (in form and
content acceptable to the Company in its sole and absolute discretion) to assist
the Company in concluding that the issuance to the Grantee of any share of Stock
under this Agreement would not violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations; and (iv) the Grantee
has complied with 13 below of this Agreement in order for the proper provision
for required tax withholdings to be made.

8. Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the vesting of Units if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations.

9. Voting and Other Stockholder Related Rights. The Grantee will have no voting
rights or any other rights as a stockholder of the Company (e.g., no rights to
cash dividends) with respect to nonvested Units until the Units become vested
and the Company issues shares of Stock to the Grantee.

10. Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Grantee by the Company or a subsidiary, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the current address on file with the Company or
at such other address as such party may designate in writing from time to time
to the other party.

 

5



--------------------------------------------------------------------------------

10.1 Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, a grant notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Grantee electronically. In
addition, the Grantee may deliver electronically any grant notice and the
Agreement to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

10.2 Consent to Electronic Delivery. The Grantee acknowledges that the Grantee
has read 10.1 above of this Agreement and consents to the electronic delivery of
the Plan documents and any grant notice, as described in 10.1. The Grantee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Grantee by contacting the
Company by telephone or in writing. The Grantee further acknowledges that the
Grantee will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails.

11. Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan and the Plan shall in all respects be administered by
the Compensation Committee in accordance with the terms of and as provided in
the Plan. The Compensation Committee shall have the sole and complete discretion
with respect to all matters reserved to it by the Plan and decisions of the
majority of the Compensation Committee with respect thereto and to this
Agreement shall be final and binding upon the Grantee and the Company. In the
event of any conflict between the terms and conditions of any grant notice, this
Agreement and/or the Plan, first the provisions of the Plan and then the
Agreement shall control. All questions of interpretation concerning any grant
notice, this Agreement and the Plan shall be determined by the Compensation
Committee.

12. Continuation of Employment. This Agreement shall not be construed to confer
upon the Grantee any right to continue employment with the Company and shall not
limit the right of the Company, in its sole and absolute discretion, to
terminate Grantee’s employment at any time.

13. Tax Withholding. Pursuant to Section 17.3 of the Plan, unless otherwise
provided by the Compensation Committee prior to the vesting of shares/Units as
set forth in the next sentence, the Grantee shall satisfy any federal, state,
local or foreign employment or income taxes due upon the vesting of the Units
(or otherwise) by having the Company withhold from those shares of Stock that
the Grantee would otherwise be entitled to receive, a number of shares having a
Fair Market Value equal to the minimum statutory amount necessary to satisfy the
Company’s applicable federal, state, local and foreign income and employment tax
withholding obligation. In lieu of, and subject to, the above, the Compensation
Committee may also permit the Grantee to satisfy any federal, state, local, or
foreign employment or income taxes due upon

 

6



--------------------------------------------------------------------------------

the vesting of shares of the Units (or otherwise) by: (i) personal check or
other cash equivalent acceptable to the Company; (ii) permitting the Grantee to
execute a same day sale of Stock pursuant to procedures approved by the Company;
or (iii) such other method as approved by the Compensation Committee, all in
accordance with applicable Company policies and procedures and applicable law.

14. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Grantee.

15. Integrated Agreement. Any grant notice, this Agreement and the Plan shall
constitute the entire understanding and agreement of the Grantee and the Company
with respect to the subject matter contained herein or therein and supersedes
any prior agreements, understandings, restrictions, representations, or
warranties between the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of any grant notice and
the Agreement shall survive any settlement of the Award and shall remain in full
force and effect.

16. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan

17. Counterparts. Any grant notice and this Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

18. Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Delaware.

19. Other. The Grantee represents that the Grantee has read and is familiar with
the provisions of the Plan and this Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

20. Section 409A Compliance. Section 409A of the Code imposes an additional 20%
tax, plus interest, on payments from “non-qualified deferred compensation
plans.” Certain payments under this Agreement could be considered to be payments
under a “non-qualified deferred compensation plan.” The additional 20% tax and
interest do not apply if the payment qualifies for an exception to the
requirements of Section 409A or complies with the requirements of Section 409A.
The Company believes, but does not and cannot warrant or guaranty, that the
payments due pursuant to this Agreement qualify for the short-term deferral
exception to Section 409A as set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding anything to the contrary in this
Agreement, if the Company determines that neither the short-term deferral
exception nor any other exception to Section 409A applies to the payments due
pursuant to this

 

7



--------------------------------------------------------------------------------

Agreement, to the extent any payments are due on the Grantee’s termination of
employment, the term “termination of employment” shall mean “separation from
service” as defined in Treasury Regulation Section 1.409A-1(h). In addition, if
Grantee is a “specified employee” (as defined in Treasury Regulation
Section 1.409A-1(i)) and any payments due pursuant to this Agreement are payable
on the Grantee’s “separation from service,” then such payments shall be paid on
the first business day following the expiration of the six month period
following the Grantee’s “separation from service.” This Agreement shall be
operated in compliance with Section 409A or an exception thereto and each
provision of this Agreement shall be interpreted, to the extent possible, to
comply with Section 409A or to qualify for an applicable exception. The Grantee
remains solely responsible for any adverse tax consequences imposed upon the
Grantee by Section 409A.

21. Confidentiality. The Grantee acknowledges and agrees that the terms of this
Agreement (including the Performance Measures for both Revenue and Adjusted
Non-GAAP EBITDA) are considered proprietary information of the Company. The
Grantee hereby agrees that Grantee shall maintain the confidentiality of these
matters to the fullest extent permitted by law and shall not disclose them to
any third party. If the Grantee violates this confidentiality provision, without
waiving any other remedy available, the Company may revoke this Award without
further obligation or liability, and the Grantee may be subject to disciplinary
action, up to and including the Company’s termination of the Grantee’s
employment for Cause.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative and the Grantee has signed this Agreement as of
the date first written above.

 

ON SEMICONDUCTOR CORPORATION By:  

 

  [NAME OF OFFICER] Its:  

 

By:  

 

  (Grantee)

 

8